BERDON, J.,
with whom, KATZ, J., joins, concurring1 and dissenting. The mere fact that there is sufficient evidence to support the four factors required for a Whelan2 statement to be admissible does not end the trial court’s inquiry: the trial court, of course, must first make a preliminary determination that the statement is reliable. Otherwise, the hearsay statement of a witness would be admissible for substantive purposes even if the statement was extracted from the witness by means of the rack and the screw.3
*526This gatekeeper function of the trial court, with respect to a Whelan statement, takes on great significance in view of State v. Newsome, 238 Conn. 588, 682 A.2d 972 (1996), wherein this court held that a conviction can rest solely on a single out-of-court, inconsistent statement. As a result of this court’s willingness to allow a conviction to stand solely or in part on evidence that in any given case can be unreliable, the trial court must be required to closely scrutinize the Whelan hearsay statement by independently determining its reliability out of the presence of the jury, before admitting it into evidence. Of course, once the trial court makes its determination of reliability, and concludes that the four Whelan factors have been satisfied, then the issue is one for the jury. In this case, notwithstanding the majority’s claim to the contrary, the trial court failed to conduct this exacting scrutiny in order to ensure a reliable verdict.
In State v. Whelan, 200 Conn. 743, 753, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986), this court alluded to the requirement that the trial court must first make a determination that the statement was made without coercion, influence or deception.4 I thought we made this crystal clear in State *527v. Grant, 221 Conn. 93, 602 A.2d 581 (1992), wherein the trial court had articulated its specific reasons as to the statement’s reliability. In Grant, we stated that “a prior inconsistent statement had to be given under circumstances ensuring its reliability and trustworthiness in order to be admissible [for substantive purposes].” Id., 100; see also State v. Hopkins, 222 Conn. 117, 126, 609 A.2d 236 (1992) (“[i]t is the trial court’s responsibility to weigh the reliability of each statement on a case-by-case basis”). We emphasized the need for the trial court’s preliminary finding of reliability in State v. Borrelli, 227 Conn. 153, 160, 629 A.2d 1105 (1993), wherein we stated that “the trial court reasonably found sufficient indicia of reliability in the circumstances surrounding the victim’s statement to uphold its admission for substantive purposes. ” See also C. Tait & J. LaPlante, Connecticut Evidence (Sup. 1996) § 11.24.1, p. 222 (“[u]nder Whelan, the prior inconsistent statement must have been given under circumstances ensuring its reliability and trustworthiness before it can be admitted for substantive purposes”).5
The majority recognizes that “[b]efore admitting a Whelan statement for substantive purposes, the trial court must determine that the statement was made under conditions deemed to render [it] equal in reliability and trustworthiness to those made under the sanction of an oath and the test of cross-examination.” *528(Internal quotation marks omitted.) The majority, however, pays lip service to this fundamental rule by ignoring the facts of this case.
In this case, the trial court obviously determined that it had no part to play in determining the reliability of the statement. Once the trial court determined that there was sufficient evidence to support the four Whelan factors, it decided that the issue of reliability was solely the concern of the jury. The defendants attempted to introduce evidence before the trial court, in the absence of the jury, regarding the out-of-court inconsistent statement given to the police by one of the witnesses, Nancy Thompson. At one point, defense counsel asked Thompson, “[d]id you make this statement voluntarily, did you make it of your own free will?” Thompson responded, “[n]o.” Even with this answer, the trial court foreclosed further inquiry into the circumstances surrounding the out-of-court statement.6 Defense counsel attempted to voir dire Thomp*529son about the circumstances surrounding her statement to the police. Defense counsel, had he been allowed to continue the voir dire, would have presented evidence *530to show that the police had hounded Thompson for months in order to extract a statement from her, that the police eventually went to her home, placed her in a police car and brought her to the police station, and that, once at the station, they had placed Thompson in a room in the detective bureau and threatened and intimidated her. Defense counsel also argues that he should have been allowed to pursue this line of questioning because, after the prior inconsistent statement was admitted, it was elicited on cross-examination that the police had lied to Thompson to get her to go to the police station, and that they threatened her with arrest and prosecution on charges stemming from the homicide in this case if she did not make a written statement.7 *531Notwithstanding that the record clearly indicates that the trial court would not hear any evidence pertaining to reliability, the majority claims that the trial court in *532fact made a determination of reliability. The majority bases this claim on quotations from the transcript and indicates that “the [trial] court explicitly acknowledged the requirement that the statement be given under circumstances where the ‘likelihood of fabrication is slight and the risk of coercion, influence or deception is greatly reduced’ and that ‘the trial court must reasonably find sufficient indicia of reliability in the circumstances surrounding the statement to admit it substantively.’ ” These quotations relied on by the majority were not the words of the trial court, but, rather, they came from defense counsel’s argument to the trial court that he should be allowed to elicit evidence of unreliability.
Indeed, the pages of the transcript relied upon by the majority to support its claim reveal the following colloquy:
“Mr. Russell [Counsel for the defendant John Ruffin]: Can I be heard, respectfully, Judge? While this was getting organized, [Monte P. Radler, Assistant Public Defender] was kind enough to bring to my attention the case of [In re Bassel C., 33 Conn App. 90, 633 A.2d 733 (1993), which] interprets [Whelan], and cites [its] requirements. And then indicates, citing other authority that prior inconsistent statements are admissible only where the likelihood of fabrication is slight and the risk of coercion, influence or deception is greatly reduced.
“And then that goes on to cite State v. Grant, [supra, 221 Conn. 93] et cetera. This authority seems to clearly qualify [Whelan], And it goes on to state that the trial court must reasonably find sufficient indicia of reliability in the circumstances surrounding the statement to admit it substantively. And it is the trial court’s responsibility to weigh the reliability of each statement on a case-by-case basis.
*533“So we’re asking the court to use its discretion in this instance, and to permit an inquiry, perhaps tomorrow.
“The Court: I did—
“Mr. Russell: As taken—
“The Court: — take into consideration, in response to your own very questioning. Can I see the [Whelan] statement, please?
“Mr. Russell: Had I been permitted to proceed—
“The Court: She was — pardon me. She was asked if — with regard to the waiver, [reading from the Whelan statement] ‘I waive this statement freely and voluntarily, without fear of threat or inducement by a promise. And I wish to do so without the presence of an attorney.
“ ‘I have read or had read to me the above listed rights I am entitled to under the constitution of the United States.’ She indicated that portion was read to her by an officer who’s name she forgot, or didn’t recollect.
“She also said that she was asked to read the provision of [General Statutes § 53a-157] with regard to the truthfulness of the statements, and she said she did read it.
“Mr. Russell: Respectfully, Judge, had I been allowed to continue, I think we would have learned that she was put into a — the police came to her home, put her into a police car, brought her to a police station, put her into a room in a detective bureau, and threatened and intimidated her. And had already prepared at least some portions of this statement before her arrival there.
“I think that would be elicited had I been allowed to go on.
“The Court: Fine. That’s the purpose of cross-examination. It’s up to the jury to determine whether they *534will believe what she said now, or whether they will believe what she said then—
“Mr. Russell: Exception please.
“The Court: And to take into consideration the questions of voluntariness.
“Mr. Russell: Exception please.
“Mr. Skovgaard [Counsel for the defendant Charles McDougal]: Exception please.
“The Court: As you said, in reading that quotation — read the quotation [from the case] again.
“Mr. Russell: ‘Only admissible where the likelihood of fabrication is slight, and the risk of coercion, influence or deception is greatly reduced.’
“The Court: Greatly reduced.
“Mr. Russell: Greatly reduced?
“The Court: Yes.
“Mr. Russell: — And ‘the citation’s omitted, the trial court must reasonably find sufficient indicia of reliability in the circumstances surrounding the statement to admit it substantively.’
“The Court: All right. I find that as a result of the questioning that you brought out, it’s at this point adequate to go before the jury. You have a right on cross-examination as in any jury trial, and the jury has the right to consider the degree of weight they will give to any statement, and whether they’re going to credit anything.
“But anyway, you’ll have that opportunity when it comes time for your cross-examination of the witness.
“Mr. Russell: Okay, I’m not in a hurry, Judge. Thank you.”
*535It is clear from this colloquy that any finding of reliability made by the trial court, if one was made, was based merely on the Whelan statement itself. In other words, the out-of-court statement was determined to be reliable because certain clauses in the statement indicated that it was reliable. I cannot accept this circular reasoning. The trial court foreclosed the defendant from eliciting testimony regarding the circumstances surrounding the statement and made a determination of its admissibility based upon less than all of the evidence necessary to make a proper determination.
In addition, the defendants claim that the statement given by another witness, Ebony Phillips, was also not evaluated by the trial couit, aside from a mechanistic application of the four Whelan factors, as to the statement’s reliability. The defendants argue that if they had been permitted to, they would have elicited evidence that Phillips’ statement was given long after the events in question had occurred, that it was written by one of the police officers, and that Phillips was unable to read or explain the meaning of parts of her written statement. Surely, if the defendants could establish the above as facts, the reliability of both statements would be suspect.8
The trial court rejected its gatekeeper role of excluding unreliable Whelan statements, a role that this court made clear in Whelan itself, and then subsequently in Grant, Hopkins, and Borrelli. The trial court clearly *536was under the impression that if, at the preliminary hearing on the admissibility of the Whelan statements, there was sufficient evidence to establish the four Whelan factors — the statement was in writing, it was signed by the declarant, the declarant had personal knowledge of the facts set forth in the statement, and the declarant testifies at trial and is subject to cross-examination — then any issue of unreliability could be elicited through cross-examination and was for the jury to consider.
The Appellate Division of the New Jersey Superior Court has held that, before a prior inconsistent statement can be admitted under New Jersey’s Whelan-type codified rule of evidence, “[t]he [r]ule calls for all the relevant ‘circumstances’ surrounding the prior inconsistent statement to be evaluated in determining whether its ‘reliability’ has been sufficiently established.” State v. Gross, 216 N.J. Super. 98, 108, 523 A.2d 215 (1987), aff'd on other grounds, 121 N.J. 1, 577 A.2d 806 (1990);9 *537see also State v. Mancine, 124 N.J. 232, 248, 590 A.2d 1107 (1991) (adopting Gross factors). In Gross, the court stated that “[a]ll of the relevant circumstances should be explored at a hearing conducted pursuant to [rule 8 of the New Jersey Rules of Evidence] out of the presence of the jury. The role of the trial judge at that preliminary inquiry is not to determine the credibility of the out-of-court statement. Rather it is for the judge to determine from the proofs whether the prior statement was made or signed under circumstances establishing sufficient reliability that the factfinder may fairly consider it as substantive evidence.” State v. Gross, supra, 110; see also State v. Nelson, 74 Wash. App. 380, 387, 874 P.2d 170 (1994) (holding, with respect to evaluation that trial court must conduct before prior inconsistent statement can be admitted into evidence for substantive purposes pursuant to that state’s statute, that “[t]he purposes of the rule and the facts of each case must be analyzed. In determining whether evidence should be admitted, reliability is the key.” [Internal quotation marks omitted.]). Whelan and its progeny require no less.
It is clear to me that the defendants in the present case were prejudiced by the prior inconsistent statements. There was no testimony to corroborate Thompson’s prior statement concerning the alleged presence of guns in the car in which the defendants were traveling, aside from the testimony of a participating accomplice who entered into a plea bargain with the state in exchange for his testimony. In her statement, Thompson alleged that there were several guns in the car, specifically, one large gun in a carrying bag, and several smaller guns underneath the bag on the floor near the rear seat. In contrast, in her trial testimony Thompson stated: “[I saw] [something in a pouch [in the back seat] ... I don’t know what was in it, but it looked like a gun . . . [and] it sounded like something was underneath it. But *538I’m not sure . . . because I didn’t see what was underneath it.” In addition, Phillips’ prior statement clearly stated that she saw several men with guns and that they were shooting, while her trial testimony indicated that she had heard guns firing but that she did not see anyone shooting or carrying guns. The importance of the testimony of Thompson and Phillips is underscored in this case by the fact that their testimony was the only testimony that the jury requested to have read back to it during deliberations, and their testimony was central to the state’s case.
I would remand this case to the trial court for an evidentiary hearing on the Whelan statements, in order for the trial court to be given the opportunity to determine whether they are reliable in the first instance.10
Accordingly, I disagree with part I of the majority opinion.

 I agree with the resolution of the issues in parts II, in and IV of the majority opinion.


 State v. Whelan, 200 Conn. 743, 753, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986).


 “In Whelan, we adopted the rule allowing the substantive use of a prior inconsistent statement if: (1) the statement is in writing; (2) it is signed by the declarant; (3) the declarant has personal knowledge of the facts set forth in the statement; and (4) the declarant testifies at trial and is subject to cross-examination.” State v. Hopkins, 222 Conn. 117, 123, 609 A.2d 236 (1992), citing State v. Whelan, 200 Conn. 743, 753, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986).


 Just recently, our Appellate Court underscored the importance of the finding of reliability by the trial court by upholding a trial court’s refusal to admit a Whelan statement for substantive purposes because the defendant offered no evidence of its reliability, in a situation where the statement was offered for the purpose of contradicting a key state’s witness. In State v. Davis, 32 Conn. App. 21, 37, 628 A.2d 11 (1993), the court upheld the trial court’s refusal to admit a statement of a witness given to the Florida police that was offered by the defendant because the trial court “determined that in the absence of testimony from the Florida police describing the procedure used in taking the statement, [the] evidence lacked sufficient reliability.” In Davis, not only did the court conclude that a Whelan statement is subject to a judicial determination of reliability, but also that a criminal defendant who offers such a statement into evidence has the burden of going forward with evidence to prove its reliability. See id., 37-38. In this case, the defendant does not raise the issue of the burden of proof with respect to the reliability of the Whelan statement.


 See also State v. Fleming, 36 Conn. App. 556, 561, 651 A.2d 1341, cert. denied, 233 Conn. 913, 659 A.2d 186 (1995) (“[t]he admission for substantive purposes of a prior inconsistent statement is limited to situations where the likelihood of fabrication is slight and the risk of coercion, influence or deception is greatly reduced” [internal quotation marks omitted]); In re Bassel C., 33 Conn. App. 90, 94-95, 633 A.2d 733 (1993) (“the trial court must reasonably find sufficient indicia of reliability in the circumstances surrounding the statement to admit it substantively”); State v. Wager, 32 Conn. App. 417, 428, 629 A.2d 1146, cert. denied, 228 Conn. 912, 635 A.2d 1231 (1993) (“[the] cases have emphasized that to be admissible as substantive evidence, a prior inconsistent statement must have been made under circumstances that reasonably ensured reliability and trustworthiness”).


 For example, during the preliminary examination, out of the presence of the jury, the following colloquy occurred regarding the admissibility of Thompson’s out-of-court statement:
“Mr. Russell [Counsel for the defendant John Ruffin]: Did [the police] tell you what would happen to you if you didn’t sign the statement?
“Mr. Bemardi [Assistant State’s Attorney]: Your Honor, I’m going to object at this point.
“The Court: What’s the claim? This is on the question of whether or not this document qualifies under Whelan.
“Mr. Russell: Yes.
“The Court: It’s not a Miranda issue.
“Mr. Russell: Well Your Honor, if the statement is either coerced or is in any other way not — it’s not — this is not—
“The Court: That’s why she’s here for cross-examination. Will you stick to the issue as to whether or not this document qualifies under Whelan? . . .
“Let me put the burden on the state.
“Mr. Bemardi: It’s signed and it’s in writing.
“The Court: I can’t hear you.
“Mr. Bemardi: It’s signed and it’s in writing, and that’s the minimal qualifications—
“The Court: No give me — there are four reasons. . . .
“Mr. Bemardi: It’s also—
*529“The Court: Four reasons for the admission of the document under Whelan.
“Mr. Bernardi: Well, it’s—
“The Court: Will you address the four issues?
“Mr. Bernardi: It is inconsistent, Your Honor, with the testimony that she—
“The Court: Wait a minute. Let him — he’s looking it up.
“Mr. Bernardi: It is in writing. It is signed, and it is under oath. So, under that standard, Your Honor, the state — As a matter of fact, here’s a copy of the case. Counsel’s ....
“Those are the standards for Whelan?
“The Court: Do you wish to be heard on this claim on the standards for Whelan?
“Mr. Russell: Well, Your Honor, I think that the standards for Whelan—
“Mr. Bernardi: And that she has personal knowledge of the facts, which she — thank you, Your Honor — everything she has testified to in that document — she indicates she was present for — what I’m attempting to introduce.
“Mr. Russell: Respectfully, Your Honor.
“The Court: Yes.
“Mr. Russell: Now that the state has stated the four elements required under Whelan, I would submit that Whelan sets the floor on the minimum standards for the admissibility of a statement.
“If I’m permitted to continue with my examination, outside the presence of the jury—
“The Court: The final aspect is that the witness is available for cross-examination, which is the function of the questions that you are asking as to whether or not what she recollects now and testifies [to] now is correct, or whether what she recollected then and testified [to] then is correct.
“And you have the opportunity to cross-examine the witness.
“Mr. Russell: Well, respectfully, Judge—
“The Court: I want you to limit yourself to the issue as to whether or not this document qualifies under [Whelan],
“Mr. Russell: It seems to.
“The Court: And if it does, I’ll admit it—
“Mr. Russell: If it—
“The Court: And then you can cross-examine the witness.
“Mr. Russell: If it is, in fact, and it’s not at all clear, if it is in fact, a statement, meaning something said by this witness. And what I was trying to elicit was that fundamentally, even though the four facial requirements with respect to the admissibility of a document may be met, in this instance, I would submit that these questions and answers will show that this is not a statement by this witness.
“The Court: Objection overruled.
“Mr. Russell: Exception.”


 In his concurrence, Justice Palmer, obviously uncomfortable with the majority opinion, states that the admission of Thompson’s statement was harmless, notwithstanding his characterization that the trial court “unduly truncated” defense counsel’s voir dire examination regarding the Whelan statement. The bottom line of his concurrence is that “[b]ecause the investigative techniques allegedly employed by the police were entirely legitimate, it cannot reasonably be argued that [Thompson’s] statement was the product of duress, coercion or undue pressure such that the statement’s reliability might seriously be called into question.” I cannot agree that the police tactics were legitimate and that there was no undue pressure placed on Thompson. It appears that Justice Palmer would find the statement unreliable only if it was extracted by means of “death threats or torture.” Justice Palmer takes too narrow a view of what transpired with respect to how the police acquired the statement from Thompson. Contrary to his assertion, it is more than reasonable to conclude that Thompson was subjected to undue pressure by being threatened with arrest and prosecution on charges stemming from the homicide that occurred in this case. The transcript reveals the following colloquy during cross-examination of Thompson in the presence of the jury, after the statement was admitted:
“[Mr. Russell, Counsel for the defendant John Ruffin]: Did they say that anything woukl — did [the police officer] say that anything would happen to you if you did not cooperate with his investigation?
“[Nancy Thompson]: The only thing he said was that people wrote statements down that I was down with Nation and all this and I could get charged with all that other stuff.
“Q. That you would be prosecuted for being involved with the Nation?
“A. Yeah. That people was right saying that I was down with Nation and [a] lot of stuff he was saying.
“Q. Did you cooperate — did you sign the statement that tire state has *531introduced into evidence because you were afraid that if you didn’t sign it, that [the police officer] was going to place you under arrest for being involved with what he called the Nation?
“A. Yeah.
“Q. Okay. And how many statements did he say he had signed against you involving you in criminal activity?
“A. Only thing he was saying was that Torik [Baldwin, a coconspirator] was writing statements and [the defendant John Ruffin], that wrote alibis down and, stuff saying that I was with him — some other stuff they was saying.
“Q. Okay. And based, upon that, were you afraid that you were going to be arrested?
“A. Yeah.” (Emphasis added.)
Again, on redirect examination by the state, Thompson was asked whether she had given a statement to the police and she replied: “After they done told me all that about saying I was down with Nation, saying that they were going to charge me for all that other stuff.” (Emphasis added.)
Furthermore, in his concurrence Justice Palmer principally relies on Thompson’s direct testimony before the jury by stating “that she had attempted to be truthful and accurate when she provided the statement.” An examination of the colloquy in the transcript upon which Justice Palmer relies reveals the following:
“[Mr. Bernardi, Assistant State’s Attorney]: And at the time that you [provided the statement] to the police, you were doing your best to be truthful, were you not?”
“[Nancy Thompson]: I was — I don’t know.
“Q. Excuse me?
“A. What?
“Q. I didn't hear what it is that you had to say?
“The Court: Ask the question over again, please.
“Q I said, at the time that you gave your statement to the police, you were attempting to be as truthful as you could, were you not?
“A. Yeah.
“Q. And you were attempting to be as accurate as you could, were you not?
“A. Yeah.” In view of the entire transcript with respect to this witness, no experienced trial judge would conclusively determine reliability based upon these monosyllabic responses.
The hindsight determination by Justice Palmer, in his concurrence, of the reliability of Thompson’s Whelan statement, based upon what came to light in the presence of the jury, condones the type of gamble that the trial court improperly took in this case when it assumed the reliability of the statement. The fact remains that the trial court did not make a preliminary determination of reliability before the statement was admitted into evidence.


 Indeed, in this case, the principal purpose of Whelan is undermined. In Whelan, the court justified, in part, the rule as to the admissibility of prior inconsistent statements based upon the fact that the statements are “made closer to the event in question, when memories are fresher . . . .” State v. Whelan, supra, 200 Conn. 750; see also State v. Woodson, 227 Conn. 1, 20, 629 A.2d 386 (1993). In this case, both statements were extracted by the police long after the events they purported to witness had occurred. Both statements were taken in May, 1994, and the crime was committed on July 3, 1993. This, of course, would be an important factor to consider with respect to reliability.


 In Gross, the Appellate Division of the New Jersey Superior Court set forth a litany of considerations for a trial court to consider before admitting a prior inconsistent statement of a witness as substantive evidence before a jury: “We cannot catalog all of the ‘circumstances’ which may bear upon the reliability of a statement offered under [rule 63 (1) (a) of the New Jersey Rules of Evidence]. Certainly they include such considerations as (1) the declarant’s connection to and interest in the matter reported in the out-of-court statement, (2) the person or persons to whom the statement was given, (3) the place and occasion for giving the statement, (4) whether the declarant was then in custody or otherwise the target of investigation, (5) the physical and mental condition of the declarant at the time, (6) the presence or absence of other persons, (7) whether the declarantincriminated himself or sought to exculpate himself by his statement, (8) the extent to which the writing is in the declarant’s hand, (9) the presence or absence, and the nature of, any interrogation, (10) whether the offered sound recording or writing contains the entirety, or only a portion or a summary, of the communication, (11) the presence or absence of any motive to fabricate, (12) the presence or absence of any express or implicit pressures, inducements or coercion for the making of the statement, (13) whether the anticipated use of the statement was apparent or made known to the declarant, (14) the inherent believability or lack of believability of the statement and (15) the presence or absence of corroborating evidence.” State v. Gross, supra, 216 N.J. Super. 109-110.


 What is particularly troubling to me is that by simply remanding this matter to the trial court for an evidentiary hearing, in order for a determination to be made as to whether Thompson’s and Phillips’ Whelan statements were made under circumstances that show that they are reliable, we could be assured that their convictions were predicated on reliable evidence. That seems but a small price to pay in judicial time, in light of the fact that an affirmance of these convictions will mean a loss of liberty of forty years for Ruffin and twenty years for McDougal.